Order entered April 15, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01500-CR

                                 LATORIA MATTOX, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-00710-U

                                              ORDER
       Before the Court is court reporter Sasha S. Brooks’s April 11, 2019 second request for an

extension of time to file the reporter’s record. We GRANT the request and extend the time to

file the reporter’s record until May 15, 2019.

       If Ms. Brooks fails to file the record by May 15, 2019, the Court may utilize its available

remedies, including ordering that she not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; to Sasha Brooks,

official court reporter, 291st Judicial District Court; and to counsel for the parties.


                                                          /s/   LANA MYERS
                                                                JUSTICE